DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/15/2021 has been entered.
	
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
Regarding the rejections of independent claims 1, 10 and 13 under 35 U.S.C. 102(a)(2) as being anticipated by Jonnsson et al (2017/0105853), applicant’s amendments and arguments are persuasive.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jonnsson et al (2017/0105853).
Jonnsson et al teaches a seal for a suspension liner; see at least the abstract teaching the seal component is removable from the liner; par. 0071. 

    PNG
    media_image1.png
    275
    542
    media_image1.png
    Greyscale

Said seal comprising a tubular substrate (seal component) having an axis (longitudinal axis); and a plurality of endless fins 250 projecting radially from the substrate and running peripherally around the substrate.
Wherein the length of at least one of the fins is greater than the shortest circumference around the substrate passing through any point of the fin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Novak (2015/0105867).
Novak teaches a seal for a suspension liner (such as an inner liner, sock) comprising a tubular substrate (gel liner 1) having an axis; and 

    PNG
    media_image2.png
    244
    202
    media_image2.png
    Greyscale

A plurality of discrete endless fins (3) projecting radially from the substrate and running peripherally around the substrate.
Par. 0026 teaches, FIGS. 7 and 8 show that the ridges may be formed by non-straight lines as in FIGS. 4-6 and 9, but may also possess more complex, curvilinear topography. Furthermore, a larger patterned texture could be formed from a combination of any of the topographies of FIGS. 4-9, as well as from any other suitable topography which may prove advantageous in creating the desired anti-slippage bias for the prosthesis.

    PNG
    media_image3.png
    148
    127
    media_image3.png
    Greyscale

Anticipation: It is the examiner’s position that the teaching of the ridges (fins) shown in figure 7 are parallel to each other and are shown as only a portion of the interlocking pattern texture of fins which endlessly reciprocate sinusoidally around the periphery of the substrate. 
Obviousness: It would have been obvious to one having ordinary skill in the art to have modified the discrete endless straight fins patterned texture of figure 1A with the parallel sinusoidal textured pattern of figure 7 forming discrete endless sinusoidal fins which interlock around the entire periphery adding additional interlocking length to increase vertical slippage and additionally, adding a radial component to the fins to better prevent rotationally slippage with the socket. 
 
Claim 5, it would have been obvious to interpret figure 7 as showing the fins as being “parallel”.
Claim 6, the edges of the substrate are radial to the longitudinal axis of the seal, the fins project radially which is parallel. See figures 1B and 11showing the socket texture (inverse of the fins) meet the limitation.
Claims 7 and 9, see figure 1B showing the inverse of the fins having a triangular profile or saw-tooth profile. {01357546;vl}3  

Regarding claim 10:

    PNG
    media_image4.png
    148
    300
    media_image4.png
    Greyscale

Claim 11, self-evident.
Claim 12, Novak teaches a gel liner which is well known in the art as a resiliently elastic material to stretch over a stump.
Claim 13, see figure 1A showing elongate, generally frusto-conical or cylindrical body. The seal of claim 1 is monolithic therewith. The seal being monolithically formed or separately formed lacks patentable criticality. See par. 0049 of applicant’s specification and MPEP 2144.04 (IV)(B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774